Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action responds to an amendment filed on 05/02/2022.

Acknowledgement
The amendment filed on 05/02/2022, responding to the office action mailed on 02/02/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 4-20 and 21.

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0048994 A1) in view of Nakazawa et al (US 2019/0035935 A1).

Regarding claim 1, Choi discloses an electrode structure (Abstract, Figures 5-6) comprising:
protective layers 165s, 177s (Paras. 38, 40) and a conductive layer 174s (Para. 39);

wherein the protective layers 165s, 177s comprise: first protective layers 165s, 177s disposed on a top surface 177s and a bottom surface 165s of the conductive layer 174s, respectively, and a second protective layer 179 (Para. 98) disposed on and in contact with a side surface of the conductive layer 174s for isolating the side surface of the conductive layer 174s from the outside,

wherein the first protective layers 165s, 177s comprise a first metal layer 177s and

a second metal layer 165s, the first metal layer 177s being disposed on the top surface of the conductive layer 174s adjacent to a substrate 110 (Para. 24), the second metal layer 165s being disposed on the bottom surface of the conductive layer 174s and interposed between the conductive layer 174s and the substrate 110, 
wherein materials of the first protective layer 165s, 177s (Paras. 38, 40, Mo is common material) and the second protective layer 179 (Para. 98) are different, 
wherein the second protective layer 179 (Para. 98) is configured to block oxygen (Para. 98) and/or hydrogen, and
wherein the conductive layer 174s is at least one of: drain electrode, source electrode 173 (Para. 98) or gate electrode, or wiring.

Choi does not explicitly disclose the second protective layer is disposed between the first metal layer and the second metal layer along the side surface of the conductive layer, and does not cover side surfaces of the first metal layer.

However, Nakazawa discloses the second protective layer 112a_2b (Fig. 2B, Para. 110) is disposed between the first metal layer 112a_3 (Para. 110) and the second metal layer 112a_1 (Para. 110) along the side surface of the conductive layer 112a_2a (Para. 110), and does not cover side surfaces of the first metal layer 112a_3.

Nakazawa teaches the above modification is used to protect the conductive layer (Fig. 2B). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Choi second protection layer shape with Nakazawa protective layer shape as suggested above to protect the conductive layer (Fig. 2B).

Regarding claim 4, Choi discloses the electrode structure according to claim 1, wherein the second protective layer 179 is configured to cover the side surface of the conductive layer 174s.

Regarding claim 5, Choi discloses the electrode structure of claim 1, wherein the second protective layer 179 is configured to completely cover the side surface of the conductive layer 174s.

Regarding claim 7, Choi discloses the electrode structure according to claim 1, wherein materials of the first metal layer 177s and the second metal layer 165s comprise: molybdenum (Paras. 38, 40).

Regarding claim 8, Choi discloses the electrode structure according to claim 1, wherein materials of the first metal layer 177s and the second metal layer 165s are different (Paras. 38, 40).

Regarding claim 10, Choi does not explicitly disclose the electrode structure for thin-film transistor according to claim 1, wherein the second protective layer has a thickness of 5 nm to 50 nm.
However, Choi discloses the second protective layer 179 has a thickness of 2 nm to 10 nm (Para. 27).

Overlapping Range
However, the examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the second protective layer has a thickness of 5 nm to 50 nm for intended purposes. See MPEP § 2144.05 (II)(A).


Regarding claim 11, Choi discloses the electrode structure according to claim 1, wherein the conductive layer 174s comprises a metal material (Para. 39). 

Regarding claim 12, Choi discloses the thin film transistor comprising an electrode structure according to claim 1 (Abstract, Figures 5, 6).

Regarding claim 13, Choi discloses an array substrate 110 (figures 4-5) comprising the thin film transistor of claim 12 (Abstract).

Regarding claim 21, Nakazawa discloses the electrode structure according to claim 1, wherein the substrate has a plurality of layers 102 (para. 161), and wherein the second metal layer 112a_1 is interposed between the conductive layer 112a_2a and a closest layer of the substrate 102 (Para. 161) to the conductive layer 112a_2a.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0048994 A1) in view of Nakazawa et al (US 2019/0035935 A1) and further in view of Arai et al (US 2010/0200843 A1).

Regarding claim 6, Choi does not explicitly disclose the electrode structure according to claim 1, wherein the second protective layer is configured to cover side surfaces of the first metal layer, the conductive layer, and the second metal layer.
However, Arai discloses the second protective layer 26, 27 (Para. 81) is configured to cover side surfaces of the first metal layer 25c, the conductive layer 25b, and the second metal layer 25a (Para. 79). Arai teaches the above modification is used to protect the first metal layer, the conductive layer, and the second metal layer from outside environment (Fig. 4).
 It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Choi second protective layer arrangement with Arai second protective layer arrangement as suggested above to protect the first metal layer, the conductive layer, and the second metal layer from outside environment (Fig. 4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0048994 A1) in view of Nakazawa et al (US 2019/0035935 A1) and further in view of Xu et al (CN102645807 (A), IDS document, machine translation is used for the rejection and attached).

Regarding claim 9, Choi discloses the electrode structure according to claim 1, wherein material of the conductive layer comprises aluminum 174s (Para. 39).
Choi does not explicitly disclose material of the second protective layer comprises aluminum nitride.

However, Xu discloses material of the second protective layer comprises aluminum nitride 311 (Fig. 7B, Para. 45). Xu teaches the above modification is used to protect the Al material from the outside oxygen (Para. 45). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Choi second protective layer material with Xu second protective layer material as suggested above to protect the Al material from the outside oxygen (Para. 45).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-13 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                                                                                                                                                  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896